NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                STEWART EDWARD YOUNAN, Appellant.

                             No. 1 CA-CR 14-0042
                              FILED 2-25-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2009-006960-003
               The Honorable Sherry K. Stephens, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By David A. Simpson
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                           STATE v. YOUNAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould, Judge John C. Gemmill, and Judge
Margaret H. Downie delivered the decision of the Court.


PER CURIAM:

¶1            Stewart Edward Younan appeals his convictions for two
counts of conspiracy to commit first degree murder and two counts of
participation in a criminal syndicate. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2           Younan befriended Blaine McNeese, who at the time was a
Department of Public Safety officer. Younan introduced himself as “Rosko
Castellano,” explained that he owned several businesses, and gave
McNeese a one-hundred dollar bill on which he had written his telephone
number. Younan later asked McNeese to find the address of R.A., whom
he identified as an ex-girlfriend.2 Although it was unlawful to do so,
McNeese used law enforcement resources to obtain the woman’s address,
which he gave to Younan. McNeese also generated two false police reports
at Younan’s request. Additionally, McNeese provided Younan with
information about an individual Younan wanted to “strong arm” or kidnap
for ransom and gave Younan zip ties and handcuffs to use in the
kidnapping.3 In 2001, Younan was arrested for a probation violation, and
McNeese helped get him released from jail by contacting his probation
officer. Younan gave McNeese $4,000 for his efforts.

¶3          In January 2005, Detective A. joined an investigation into
McNeese’s criminal activities, which triggered an investigation into
Younan’s criminal syndicate. Investigators discovered that Younan had


1      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201 (App. 1997).
2      In fact, R.A. was a prosecutor assigned to several of Younan’s
criminal cases.
3      McNeese was convicted of several crimes stemming from his
association with Younan. See State v. McNeese, 1 CA-CR 10-0122, 2011 WL
2462937 (Ariz. App. June 21, 2011) (mem. decision).

                                     2
                            STATE v. YOUNAN
                            Decision of the Court

directed his subordinates to commit numerous felonies, including burglary,
armed robbery, kidnapping, transportation of marijuana for sale, and drug
“rips.” After learning that one of Younan’s “bodyguards” — K.H. — was
in custody, Detective A. interviewed K.H. Detective A. later testified:

       [A]bout halfway through the interview, [K.H.] began
       describing a group of guys that he was with, [Younan] being
       one of them, plotting to take out or to kill a detective. He
       continued to tell me in more detail and describe the residence
       and the vehicles and the goings on at that particular
       residence, and at that point I realized that he was talking
       about me.

¶4            Investigators learned that, at Younan’s behest, subordinates
had procured a car and a gun, driven past Detective A.’s home numerous
times, and dug a grave in the desert to bury his body, as well as the body
of J.K. — whom Younan believed had “snitch[ed]” on him. Detective A.
ceased involvement in the Younan-related investigations and moved with
his family to a new residence. In the meantime, Younan was arrested for a
separate offense, and, while incarcerated, hired a private investigator to
obtain personal information about Detective A. and his wife, including their
new address.

¶5            In June 2009, Younan was charged with two counts of
conspiracy to commit first degree murder — class 1 felonies — and two
counts of participation in a criminal syndicate — class 2 felonies. Younan
moved to dismiss the indictment, asserting violations of his Sixth
Amendment right to counsel. The court commenced an evidentiary hearing
at which Younan testified. The court ordered Younan to undergo a
competency evaluation pursuant to Arizona Rule of Criminal Procedure 11.
After Younan was evaluated and deemed competent, the court completed
the evidentiary hearing and denied the motion to dismiss.

¶6             In the meantime, Younan filed a motion to change counsel, or,
alternatively, to proceed in propria persona. Younan requested counsel from
“out of state so there’s no conflict.” The court declined to appoint substitute
counsel but permitted Younan to represent himself with the assistance of
advisory counsel.

¶7           A jury trial ensued. During voir dire, the court granted
Younan’s request to reinstate his advisory counsel as his trial counsel. After
the State began presenting its case, the defense orally moved to sever the
count alleging participation in a criminal syndicate through use of a public



                                      3
                           STATE v. YOUNAN
                           Decision of the Court

servant. The court denied the motion as untimely. The court further found
that joinder was proper under Arizona Rule of Criminal Procedure 13.3(a).

¶8             The jury found Younan guilty as charged. The court
sentenced him to concurrent life terms for the conspiracy convictions, with
a possibility of parole after 25 years, and imposed a 20-year concurrent term
for one of the participation in a criminal syndicate counts; and for the other
such charge, the court imposed a consecutive 20-year sentence. Younan
timely appealed. We have jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

I.     Motion to Dismiss

¶9            Younan asserts in cursory fashion that the superior court
erred by denying his motion to dismiss based on asserted violations of his
Sixth Amendment right to counsel. He does not identify any portion of the
record that supports this claim. See Ariz. R. Crim. P. 31.13(c)(1)(vi)
(Appellant’s brief shall include “[a]n argument which shall contain the
contentions of the appellant with respect to the issues presented, and the
reasons therefor, with citations to the authorities, statutes and parts of the
record relied on.”). He merely refers to “complain[ts]” and “assert[ions]”
raised in his motion to dismiss and points generally to the “facts
referenced” in his 60-page “Statement of Case and Facts” section of the
opening brief. Merely mentioning an argument in an appellate brief is
insufficient. Opening briefs must present significant arguments, supported
by authority. The failure to so argue a claim usually constitutes
abandonment and a waiver of that claim. State v. Moody, 208 Ariz. 424, 452
n.9, ¶ 101 (2004).

¶10         Moreover, during a court hearing on November 4, 2011,
defense counsel withdrew the argument that the charges should be
dismissed based on problems Younan experienced contacting counsel.4


4     Furthermore, the sheriff explained how jail personnel became aware
of certain calls. It was not by listening to them, but occurred when calls
were dropped because Younan and his lawyer attempted to bypass the jail’s
prohibition against three-way calls. According to the sheriff, the jail’s
phone system detects such attempts and terminates the calls. The sheriff
further explained that because defense counsel’s telephone number was
registered in a database of “legal numbers,” the jail’s phone system



                                      4
                            STATE v. YOUNAN
                            Decision of the Court

And Younan cites nothing in the record that supports his assertion that law
enforcement “eavesdropped” on conversations with his counsel and
investigator. To the extent he offered such testimony at the evidentiary
hearing, it is apparent that the superior court did not find it credible. See
State v. Gallagher, 169 Ariz. 202, 203 (App. 1991) (the credibility of a witness
is for the trier of fact and not the appellate court).

¶11          For these reasons, we reject Younan’s contention that the
superior court erred by denying his motion to dismiss.

II.    Appointed Counsel

¶12           Younan was represented by at least six attorneys. Two of his
lawyers withdrew due to irreconcilable conflicts with Younan. Younan
nevertheless contends the trial court erred by denying his request to once
again substitute counsel in July 2012.

¶13            A trial court’s ruling on a request for substitute counsel “will
not be disturbed absent an abuse of discretion.” State v. Cromwell, 211 Ariz.
181, 186, ¶ 27 (2005). The Sixth Amendment right to counsel does not
guarantee a defendant a “meaningful relationship” with his attorney, but
rather demands that a defendant’s rights be balanced “against the public
interest in judicial economy, efficiency and fairness.” Id. at 186–87, ¶¶ 28,
31. In ruling on a request for substitute counsel, a trial court considers
factors such as “whether an irreconcilable conflict exists . . . whether new
counsel would be confronted with the same conflict; the timing of the
motion; inconvenience to witnesses; the time period already elapsed
between the alleged offense and trial; the proclivity of the defendant to
change counsel; and quality of counsel.” Id. at 187, ¶ 31. To establish an
irreconcilable conflict, “the defendant must present evidence of a severe


recognized the number and did not record calls to that number. Younan
presented no controverting evidence. Regarding calls to the investigator,
the record reflects that for a period of time, they were not considered legal
calls because the investigator had not registered her phone number with
the jail to be included in the database of legal numbers, and when Younan
called her, he received an automated message advising that, if he was
attempting to make a legal call, to hang up and dial another number.
Younan did not do so, but instead chose to speak with the investigator. At
some point before the hearing on the motion to dismiss, the investigator
apparently registered her number as a protected legal call.




                                       5
                           STATE v. YOUNAN
                           Decision of the Court

and pervasive conflict with his attorney or evidence that he had such
minimal contact with the attorney that meaningful communication was not
possible.” State v. Hernandez, 232 Ariz. 313, 318, ¶ 15 (2013). “A colorable
claim must go beyond personality conflicts or disagreements with counsel
over trial strategy.” Id.

¶14          Younan did not establish the requisite irreconcilable conflict.
The record reflects — and Younan admits — that he “refused to speak with
his attorney at one point” because he was more concerned about his
conditions of confinement than the impending trial. See Thomas v.
Wainwright, 767 F.2d 738, 742 (11th Cir. 1985) (“A defendant, by
unreasonable silence or intentional lack of cooperation, cannot thwart the
law as to appointment of counsel.”). During the time trial counsel served
as advisory counsel, the court observed:

       Your advisory counsel is going above and beyond in terms of
       meeting with you and going over the evidence hours and
       hours on end.

       In my years of practicing law, I have never seen an attorney
       spend so much time with a defendant working on a case.
       Ever. So I think you’re very fortunate. I know you feel like
       your rights are being trampled, but truthfully, I think you’re
       getting a lot of accommodations that other defendants don’t
       receive.

¶15           Although Younan and his counsel disagreed about trial
strategy and whether to file certain motions, counsel spent days with
Younan reviewing the State’s evidence before trial — maintaining far more
than minimal contact. Additionally, given Younan’s proclivity to change
counsel, nothing in the record suggests he would not assert the same
disagreements with yet another attorney. Finally, Younan’s trial counsel
actively participated in voir dire, made numerous objections to the State’s
evidence, thoroughly cross-examined the State’s most significant witnesses
(sometimes for days), and made lengthy closing arguments to the jury.

¶16           The trial court acted within its considerable discretion in
denying Younan’s request to substitute counsel. See, e.g., State v. Henry, 189
Ariz. 542, 547 (1997) (“When a defendant has repeatedly claimed
‘irreconcilable conflict’ with a series of attorneys, the court may deny a
motion for yet another lawyer where the orderly administration of justice
so requires.”); State v. LaGrand, 152 Ariz. 483, 487 (1987) (no abuse of
discretion in denying motion to remove counsel in light of lengthy pretrial


                                      6
                             STATE v. YOUNAN
                             Decision of the Court

delay and the fact that “counsel had already been changed once”); Daniels
v. Woodford, 428 F.3d 1181, 1198 (9th Cir. 2005) (a defendant is entitled to
new counsel only if communication broke down “with legitimate reason”
and not from “unreasonable contumacy”).

III.   Motion to Sever

¶17          Younan argues the court erred in denying his motion to sever
the count alleging participation in a criminal syndicate “by an act or
omission by Blaine McNeese, a public servant, in violation of his official
duty.” We conclude otherwise.

¶18            Arizona Rule of Criminal Procedure 13.4(c) provides, in
relevant part: “A defendant’s motion to sever offenses . . . must be made at least
20 days prior to trial . . . and, if denied, renewed during trial at or before the
close of the evidence. . . . Severance is waived if a proper motion is not
timely made and renewed.” (Emphasis added.) Younan did not move to
sever until after the State began presenting its case-in-chief at trial. As such,
his motion was untimely and was properly denied on that basis alone.5



5      The court also properly denied the severance request on substantive
grounds. As charged, “A person commits participating in a criminal
syndicate by . . . [i]ntentionally promoting or furthering the criminal
objectives of a criminal syndicate by inducing or committing any act or
omission by a public servant in violation of his official duty.” A.R.S.
§ 13-2308(A)(4). Trial evidence established that Younan directed a criminal
syndicate to commit felonies for financial gain. To prevent investigations
and prosecutions, Younan instructed his syndicate associates to murder
certain individuals. By causing McNeese to search for and provide
personal information regarding a deputy county attorney who had
prosecuted him, and by inducing McNeese to obtain Younan’s early release
from jail and provide zip ties and handcuffs to effectuate a kidnapping, the
offense at issue is “based on the same conduct or [is] otherwise connected
together in [its] commission” to the other charged offenses. See Ariz. R.
Crim. P. 13.3(a). Further, the court instructed the jury to consider each
offense separately and advised that the State must prove the offenses
beyond a reasonable doubt. The record thus suggests no prejudice arising
from denial of the severance request. See State v. Martinez-Villareal, 145
Ariz. 441, 446 (1985); see also State v. Via, 146 Ariz. 108, 115 (1985) (instruction
that jury should consider evidence of each count separately supports
finding defendant received fair determination of guilt).


                                         7
                           STATE v. YOUNAN
                           Decision of the Court

IV.    Mistrial Requests

¶19           Finally, Younan contends the trial court erred by denying his
“motions for mistrial based on admission of ‘other act’ evidence pursuant
to [Arizona Rule of Evidence] 404(b).” He argues that although the State
“could have shown that Mr. Younan was in charge of a group of individuals
committing crimes for his benefit . . . [i]t did not need to go overboard on
the Mafia allegations, which is what happened.”

¶20           Younan does not cite any portion of the record where he
requested a mistrial based on the introduction of so-called “Mafia”
evidence, and our independent review has not disclosed any such request.
We therefore confine our review to fundamental error. Younan has the
burden of establishing that: “(1) error exists, (2) the error is fundamental,
and (3) the error caused him prejudice.” State v. James, 231 Ariz. 490, 493,
¶ 11 (App. 2013).

¶21            Under Rule 404(b), evidence of other acts is not admissible “to
prove the defendant’s propensity” to commit the charged offense. State v.
Van Adams, 194 Ariz. 408, 415, ¶ 20 (1999). “Evidence of prior acts is
admissible if relevant and admitted for a proper purpose, such as to prove
motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident.” State v. Beasley, 205 Ariz. 334, 337, ¶ 14
(App. 2003). “The list of ‘other purposes’ in [R]ule 404(b) . . . is not
exclusive; if evidence is relevant for any purpose other than that of showing
the defendant’s criminal propensities, it is admissible even though it refers
to his prior bad acts.” State v. Jeffers, 135 Ariz. 404, 417 (1983).

¶22            The evidence Younan challenges was relevant to explain
testimony from co-conspirators and members of the criminal syndicate that
they followed his instructions to commit crimes because he appeared
powerful, and they were both loyal to and afraid of him. C.S. testified he
believed he “was working for one of the Castellanos . . . [and] you can say
no to a regular human being, you cannot say no to a Castellano.” C.S.
further testified he and other members of the syndicate did not question
Younan’s decisions because “we believed he’s the grandson of Paul
Castellano and you don’t mess with him.”

¶23            Even if the challenged evidence could be fairly classified as
other-act evidence under Rule 404(b), it was relevant and admissible to
explain and corroborate the testimony of Younan’s co-conspirators. See
State v. Williams, 183 Ariz. 368, 376 (1995) (“Evidence which tests, sustains,
or impeaches the credibility or character of a witness is generally



                                      8
                           STATE v. YOUNAN
                           Decision of the Court

admissible, even if it refers to a defendant’s prior bad acts.”); Jeffers, 135
Ariz. at 417 (evidence of defendant’s prior acts of violence against witnesses
properly admitted under Rule 404(b) because it explained witnesses’ fear
and bolstered their credibility). The superior court did not err by failing to
declare a mistrial.

                              CONCLUSION

¶24           We affirm Younan’s convictions and sentences.




                                  :ama




                                      9